*492Order
The principal issue presented by this appeal has been resolved recently by United States v. Martinez-Martinez, 442 F.3d 539 (7th Cir.2006), and United States v. Galicia-Cardenas, 443 F.3d 553 (7th Cir.2006). Although Rodriguez-Olguin contends that the district judge did not discuss adequately the question whether fast-track programs in other districts produce unacceptable disparity in sentencing, and therefore failed to consider the factors specified by 18 U.S.C. § 3553(a), there is no need to give either weight or extended treatment to a consideration that, we held in Martinez-Martinez and Galicia-Cardenas, does not justify a reduced sentence. The district court adequately considered those factors that matter to the sentence. See United States v. Mykytiuk, 415 F.3d 606 (7th Cir.2005); United States v. Dean, 414 F.3d 725 (7th Cir.2005). The judgment therefore is affirmed.